Mr. Justice Audrey
delivered the opinion of the court.
Alejandro Garcia was convicted of perjury and the only ground assigned by him in this appeal for the reversal of the judgment is that the alleged false statement made by him was not material in the case in which he testified.
It appears from the statement of the case before ns that during the trial of a case in the District Court of Humacao on appeal from a judgment of the Municipal Court of Vie-ques against the appellant and others for rioting, the record of which was offered in evidence in this case, albeit we are not informed of its contents, Alejandro Garcia testified under oath that he was not in the town of Vieques during the afternoon of the 16th day of February, 1915; that he left there about noon for the ward of Puerto Beal and did not return throughout the entire afternoon, and that during such time he did not talk with the municipal judge of Vieques. The said judge testified that he lives in the town of Vieques; that on the said day there was a riot in the ward of Puerto Ferro and another in the town of Vieques between 4:30 and 5 p. m., and that at about the last-named hour he twice spoke to Alejandro Garcia about furnishing bail for the release of Garcia’s brother. Other witnesses also testified to the same effect, but the appellant in his testimony insisted that he was not in the town of Vieques during that afternoon.
There is no doubt that Garcia committed perjury in testifying that he had not been in the town of Vieques during the afternoon and at the hour mentioned; and this was also the opinion of the jury when it decided the conflicting evidence on that point by its verdict. Therefore the only question to be considered is that raised by the appellant as to whether the said false testimony was material in the prosecution for rioting.
We find no information in the transcript in this appeal to enable us to ascertain whether the appellant, as contended in his brief, was acquitted on the charge of rioting, since the *654statement of the case does not show what the record introduced in evidence contained and consequently what judgment was rendered; but if the contention of the appellant is true, his acquittal would show that his false testimony was material in the said trial, because it served to disprove the charge that he tools: part in the rioting by showing that he was away from the town of Vieques during the afternoon when it occurred. But even if he had been convicted on the charge of rioting, of which we are not advised, his false testimony was material because it tended to show that he could not have taken part in it.
In any event, before we can hold that the jury erred in considering the false testimony of the appellant to be material, all the evidence presented to the jury should be laid before us, and this has not been done on account of the failure to include in the transcript the contents of the record offered in evidence.
The judgment appealed from should be

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Hutchison concurred.